Citation Nr: 1428938	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to medications prescribed to treat service-connected chronic headaches.

2.  Entitlement to an initial rating greater than 10 percent for recurrent gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which granted the Veteran's claim of service connection for recurrent gastritis, assigning a zero percent rating effective March 20, 2010, and denied the Veteran's claim of service connection for gastroesophageal reflux disease (GERD), including as due to medications prescribed to treat service-connected chronic headaches (which was characterized as GERD).  The Veteran disagreed with this decision later in July 2010.  He perfected a timely appeal in September 2011 and requested a Travel Board hearing which was held at the RO in July 2012 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

In an August 2011 rating decision, the RO assigned a higher initial 10 percent rating effective March 20, 2010, for the Veteran's service-connected recurrent gastritis.  Because the initial rating assigned to the Veteran's service-connected recurrent gastritis is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Having reviewed the record evidence, the Board finds that the issues are as stated on the title page of this decision.

The issue of entitlement to an initial rating greater than 10 percent for recurrent gastritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  GERD first was diagnosed many years after the Veteran's active military service.

2.  The record evidence does not show that medications prescribed to treat the Veteran's service-connected chronic headaches caused or contributed to his GERD.


CONCLUSION OF LAW

GERD was not incurred in or aggravated by active service, including as due to medications prescribed to treat service-connected chronic headaches.38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the April 2010 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for GERD.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the April 2010 VCAA notice was provided prior to the currently appealed rating decision issued in July 2010.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  He specifically testified at his July 2012 Board hearing that he was not receiving SSA benefits.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to service connection for GERD, including as due to medications prescribed to treat service-connected headaches.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations in May and December 2010 which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

The Veteran has contended that the May 2010 VA examination and the requested medical nexus opinion provided by the VA examiner who conducted this examination were inadequate.  In advancing an argument concerning the adequacy of the May 2010 VA examination and medical nexus opinion, the Veteran appears to be raising a general challenge to the professional competence of the VA examiner who conducted this examination and provided the requested medical nexus opinion.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the May 2010 VA examination and provided the requested medical nexus opinion.

Recent Federal Circuit precedent also suggests that VA may rely upon the May 2010 VA examination and medical nexus opinion in adjudicating the Veteran's claim of service connection for GERD, including as due to medications prescribed to treat service-connected chronic headaches.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiner who conducted the May 2010 VA examination and provided the requested medical nexus opinion was not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the contended etiological relationship between the Veteran's GERD and active service.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the VA examiner prior to relying on the May 2010 VA examination and medical nexus opinion in adjudicating his service connection claim for GERD, including as due to medications prescribed to treat service-connected chronic headaches.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiner who conducted the May 2010 VA examination and provided the requested medical nexus opinion was not competent or did not report accurately what he found in his review of the claims file.  The Board also finds that the May 2010 VA examination and medical nexus opinion are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding his GERD.  See 38 C.F.R. § 4.2 (2013).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him .  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for GERD

The Veteran contends that he incurred GERD during active service.  He specifically contends that medications prescribed to treat his service-connected chronic headaches (non-steroidal anti-inflammatory drugs or NSAIDS) caused or contributed to his GERD.


Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because GERD is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for GERD, including as due to medications prescribed to treat service-connected chronic headaches.  The Veteran contends that he incurred GERD during active service or, alternatively, medications prescribed to treat his service-connected chronic headaches caused or aggravated (permanently worsened) his GERD.  The record evidence does not support the Veteran's assertions regarding in-service incurrence of GERD or an etiological link between GERD and active service, including as due to medications prescribed to treat service-connected headaches, however.  It shows instead that, although the Veteran currently experienced mild GERD, it is controlled with medication and not related to active service or any incident of service, including as due to medications prescribed to treat service-connected chronic headaches.  The Veteran's available service treatment records show that, at his enlistment physical examination in June 1977, prior to his entry on to active service in August 1977, clinical evaluation was completely normal except for a non-surgical scar on the right leg. The Veteran denied all relevant medical history.

On periodic physical examination in August 1977, clinical evaluation was completely normal except for a scar on the right leg.  The Veteran denied all relevant medical history and stated that he was not on any medication.

On periodic physical examination in September 1979, clinical evaluation was completely normal except for a scar on the right leg.  The Veteran denied all relevant medical history.

At his separation physical examination in March 1981, the Veteran denied any relevant in-service medical history.  Clinical evaluation was completely normal except for a non-surgical vertical scar on the right lower leg that was not considered disabling.

The Veteran's post-service private treatment records also do not support granting service connection for GERD, including as due to medications prescribed to treat service-connected chronic headaches.  These records show that, although the Veteran has complained of and been treated for GERD since his service separation, it is not related to active service, including as due to medications prescribed to treat his service-connected chronic headaches.  For example, on VA pharmacy consultation in November 1994, the Veteran was "counseled on use of Naprosyn 500 mg."  He was advised to take 1 twice a day with food as needed for headaches.  He also was advised not to use over-the-counter NSAIDS.

The Veteran complained of heartburn "off + on x 2 months" on private outpatient treatment in August 1999.  Objective examination showed a soft abdomen with positive epigastric tenderness.  The assessment was peptic ulcer disease.  (The Board notes parenthetically that many of the Veteran's post-service private treatment records are handwritten and illegible).

In November 2002, objective examination showed positive epigastric tenderness.  The assessment as peptic ulcer disease.  The Veteran was prescribed Prilosec 20 mg to treat this problem.

In January 2010, the Veteran complained of heartburn and reflux.  Objective examination showed a soft abdomen.  The assessment was peptic ulcer disease.

In a March 2010 letter, D.I.O, D.O., stated that he had been treating the Veteran since April 1988 for chronic/severe headaches.  Dr. D.O. also stated that the Veteran had been "prescribed long term pain management of naproxen & ibuprofen 800 mg three times daily."  Dr. D.O. noted, "In addition I've treated [the Veteran] with long term prescriptions for heartburn/reflux which is more likely than not resulting from his use of naproxen & ibuprofen for long term pain management."  Dr. D.O. concluded that the Veteran's "[gastrointestinal] symptoms and his headaches are related."

In a May 2010 statement, the Veteran asserted that he had been prescribed "Naproxen and Ibuprofen for long-term pain management treatment" by VA.  He also asserted that he was advised by VA clinicians "to utilize[] over-the-counter drugs such as Aleve (Naproxen) and Advil (Ibuprofen).  I must maintain pain management.  I take 4 each 200 mg Ibuprofen (800mg) three times daily."  He asserted further that his regimen of naproxen and ibuprofen had caused him to experienced "bad heartburn/GERD."  He reported as many as 7 bowel movements per day.  In a separate May 2010 statement, the Veteran's wife asserted that "the medication he must maintain for headache pain management has caused heartburn, stomach, and bowel problems.  Now he wakes from heartburn pain as well."

A private upper gastrointestinal series with barium conducted in May 2010 showed mild passive gastroesophageal reflux disease (GERD) and mild fundal gastritis.

On VA esophagus and hiatal hernia examination in May 2010, the Veteran complained of worsening GERD with "nocturnal as well as almost daily heartburn."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that his GERD began gradually as heartburn in 1999.  He also reported being diagnosed as having peptic ulcer disease which was treated with Prilosec.  He took Prilosec 40 mg daily and over-the-counter Tums as needed to treat his GERD.  A history of rare dysphagia on swallowing liquids and soft solid food was reported.  The Veteran denied any other relevant esophageal history.  Physical examination showed no signs of anemia, a loss of weight "compared to baseline" but no signs of significant weight loss or malnutrition, and morbid obesity.  An endoscopic imaging study was reviewed and showed mild passive GERD.  The Veteran reported that he was employed full-time and had lost less than 1 week in the previous year due to his GERD when he experienced "heartburn [on] two occasions."  The VA examiner opined that, after examining the Veteran, reviewing the claims file, submitted medical evidence, and current medical literature, the Veteran's GERD was not due to or aggravated by medications prescribed to treat his service-connected chronic headaches.  The rationale was:

The presence of reflux implies lower esophageal sphincter (LES) incompetence, which may result from a generalized loss of intrinsic sphincter tone or from recurrent inappropriate transient relaxations (i.e., unrelated to swallowing).  Transient LES relaxations are triggered by gastric distention or subthreshold pharyngeal stimulation.  

Factors that contribute to the competence of the gastroesophageal junction include the angel of the cardioesophageal junction, the action of the diaphragm, and gravity (i.e., an upright position).  Factors contributing to reflux include weight gain, fatty foods, caffeinated or carbonated beverages, alcohol, tobacco smoking, and drugs.  Drugs that lower LES pressure include anticholinergics, antihistamines, tricyclic antidepressants, [calcium] channel blockers, progesterone, and nitrates.  

Medical private records show that [the Veteran] was evaluated for his heartburn in 1999, 18 years after [his] release from active duty; I am not aware of any research, scientific or medical literature that supports the contention that naproxen or ibuprofen cause or permanently aggravate[] gastroesophageal reflux disease.  

NSAIDs medications are notorious cause[s] of temporary gastritis.

The diagnosis was GERD partially controlled with medications.

On VA esophagus and hiatal hernia examination in December 2010, the Veteran's complaints included "nocturnal heartburn [which] started about 2 years ago as well as almost daily heartburn since 1999."  He also complained of nausea several times daily, frequent (less than daily but at least weekly) dysphagia, esophageal distress several times a week accompanied by pain, and daily regurgitation of partially digested food.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran took 2 20 mg Prilosec tablets daily along with 2-3 Tums "at the same time as Prilosec."  Physical examination showed no weight change and no signs of significant weight loss or malnutrition.  The Veteran's May 2010 upper gastrointestinal series was reviewed.  The VA examiner stated, "the treatment of high dose Ibuprofen 800 mg 4 times daily and concurrent Naprosyn weekly for the headaches with the side effect of gastritis, [or peptic ulcer disease], is unusual.  There is no additive beneficial effect with two NSAID[s] (Ibuprofen and Naprosyn) but there is [an] increased risk of side effects particularly ulcer disease or gastritis."  This examiner noted "a treatment gap [from] 2003 to 2010" in the private medical records.  "The Veteran explained to me he would get the medicine called in without being seen in the office."  The VA examiner opined that the Veteran's GERD was not caused by or a result of treatment for his service-connected chronic headaches.  The rationale was a review of the medical literature and consideration of the factors contributing to GERD.  This examiner noted in his rationale that "NSAIDs medications...may cause peptic ulcer, [gastrointestinal] bleeding, nausea, epigastric pain, heartburn, kidney disease, and hepatic disease.  It is not clear who if anyone was prescribing the NSAID for the headache."  This examiner noted that a review of the Veteran's electronic VA medical records showed no medications had been prescribed for any conditions "for the last 5 years."  

In a March 2011 addendum to the December 2010 VA examination, the VA examiner who conducted the Veteran's December 2010 VA examination stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner opined that the Veteran's GERD "was not permanently worsened to a level of severity beyond that which would be normally expected during the natural progress of GERD because of taking the medications, NSAIDs, for his service-connected headaches."  The rationale for this opinion was, "[The] Veteran has no unusual complications of GERD [b]eyond what would be expected."

On private outpatient treatment in July 2012, the Veteran complained of "severe acid reflux."  He reported taking 800 mg three times a day and omeprazole 20 mg daily.  A long history of GERD/peptic ulcer disease with recent increased pain and decreased appetite and a possible 10-pound weight loss "and early satiety."  Physical examination showed positive bowel sounds, no tenderness, no distention, and no organomegaly in the abdomen.  The impression was GERD/peptic ulcer disease.  The physician discussed lifestyle/dietary modifications with the Veteran or increasing his omeprazole dosing to twice daily or changing to Nexium 40 mg.  The Veteran was given samples of Nexium 40 mg.

The Veteran testified at his July 2012 Board hearing that he experienced daily chronic GERD symptoms.  See Board hearing transcript dated July 25, 2012, at pp. 4-5.  He also testified that he constantly took Prilosec up two twice a day and "bottle after bottle of Tums."  He testified further that he woke up several times a night every night with GERD symptoms, leading to constant exhaustion from a lack of sleep.  He also testified further that he used the restroom 7-8 times a day.  Id.  He testified that he had lost 5 weeks of work in the previous 12 months due to his GERD symptoms.  Id., at pp. 10-11.

The Board acknowledges the lay assertions and hearing testimony that the Veteran incurred GERD during active service or, alternatively, medications prescribed to treat his service-connected chronic headaches caused or contributed to his GERD.  The competent evidence does not support these assertions of in-service incurrence, particularly in light of the lack of evidence that the Veteran was treated for GERD complaints during service.  The Veteran specifically denied any relevant history of gastrointestinal problems on repeated periodic physical examinations conducted during his 4 years of active service.  There is no indication in the available service treatment records from the Veteran's active service that he experienced any GERD at any time during his 4 years of service.  The evidence shows instead that, although the Veteran has complained of GERD symptoms since service, and although he has been diagnosed as having GERD, it has not been related to active service, including as due to medications prescribed to treat his service-connected headaches.  The Board finds it especially significant that, when first seen for the GERD symptoms many years after his service separation, the Veteran did not report - and the private clinician who treated him did not indicate - any relevant in-service history of GERD problems.  It appears that, following his service separation in 1981, the Veteran first was seen for GERD complaints in 1999, approximately 18 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current GERD is attributable to active service.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Veteran relies heavily on a March 2010 letter from Dr. D.O. in support of his service connection claim for GERD.  As noted above, Dr. D.O. noted in this letter that the Veteran had been prescribed Naproxen and Ibuprofen as part of "long term pain management" by VA.  Dr. D.O. opined that it was more likely than not that the Veteran's heartburn/reflux resulted from these prescriptions.  He also opined that the Veteran's gastrointestinal symptoms and headaches were related.  Having reviewed the March 2010 opinion from Dr. D.O., the Board finds that it is less than probative on the issue of whether the Veteran's GERD is related to active service, including as due to medications prescribed to treat service-connected chronic headaches.  It appears that this opinion is based entirely on what the Veteran reported to Dr. D.O.  Contrary to the statement of Dr. D.O. in March 2010 that the Veteran had been prescribed NSAIDS by VA beginning in 1991 for long-term pain management, a review of the Veteran's available VA outpatient treatment records shows that he was advised specifically by a VA pharmacist in 1994 not to use over-the-counter NSAIDS.  Dr. D.O. also does not explain the apparent gap in the records of his treatment of the Veteran between 2003 and 2010 (as noted by the VA examiner in December 2010).  It also is not clear what clinical evidence, if any, supported Dr. D.O.'s opinion.  As the VA examiner stated in December 2010, a review of relevant medical literature did not support a finding that the NSAIDS prescribed to treat the Veteran's service-connected chronic headaches caused or aggravated his GERD.  Given the deficiencies in the March 2010 opinion from Dr. D.O., the Board finds that it is less than probative on the issue of whether the Veteran's GERD is related to active service, including as due to medications prescribed to treat service-connected chronic headaches.

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking his GERD to active service or to medications prescribed to treat his service-connected chronic headaches. Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of GERD have been continuous since service.  He asserts that he continued to experience symptoms relating to GERD (heartburn, reflux, frequent bowel movements) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of GERD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board recognizes that the Veteran is competent to report his symptoms of GERD because such symptoms require only personal knowledge and come to him through his senses.  See Layno, 6 Vet. App. at 470.  The Veteran's assertions of in-service incurrence of GERD are inconsistent with the negative medical history that he provided at the time of his periodic physical examinations conducted during his active service in June and August 1977, September 1979, and at his separation physical examination in March 1981.  The Veteran's in-service history of symptoms is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to GERD for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1981) and initial reported symptoms related to GERD in 1999 (an 18-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including chronic headaches (1991) and a left middle finger scar (1996).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to GERD.  The Board notes that the Veteran's reported history of in-service incurrence of GERD also is inconsistent with what he reported to the post-service private clinicians who treated him for this complaint.  He did not report any relevant in-service history of GERD to any of his post-service VA treating clinicians.  Instead, it appears that he reported to his VA treating clinicians that his GERD began gradually as heartburn in 1999.  Further, when the Veteran sought medical care with Dr. D.O. after service in August 1999 for heartburn, he did not report the onset of GERD symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead only a 2 month history of intermittent heartburn (or since approximately June 1999).  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed VA disability compensation claims for service connection for chronic headaches, low back pain, and cervical strain in 1989, a scar of the left middle finger in 1996, and for disabilities of the left index and ring fingers in October 2003 but did not claim service connection for GERD or make any mention of any GERD symptomatology when he filed these claims.  He did not claim that symptoms of his GERD began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reports that his GERD began during active service.  As noted elsewhere, when he initially sought treatment for GERD from Dr. D.O. in August 1999, he reported only a 2-month history of intermittent heartburn (or since approximately June 1999).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Thus, the Board finds the Veteran is not a credible historian.

Given the foregoing, the Veteran's claim of service connection for GERD, including as due to medications prescribed to treat service-connected chronic headaches, must be denied.  In arriving at the decision to deny the Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for GERD, including as due to medications prescribed to treat service-connected chronic headaches, is denied.


REMAND

The Veteran contends that his service-connected recurrent gastritis is more disabling than currently evaluated.  He specifically contends that he experiences constant exhaustion and must take frequent daytime naps due to this disability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

A review of the claims file shows that the Veteran's most recent VA examination for recurrent gastritis occurred in December 2010.  The Veteran testified before the Board in July 2012 that his service-connected recurrent gastritis had worsened and was significantly disabling.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in December 2010, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected recurrent gastritis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected recurrent gastritis since his separation from service.  Advise the Veteran not to resubmit any records already submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected recurrent gastritis.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected recurrent gastritis is manifested by multiple small eroded or ulcerated areas and symptoms or with severe hemorrhages or large ulcerated or eroded areas.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


